     Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                                 Plaintiff,

           -- against --                                                     16 Civ. 6964 (VSB)

CONTRARIAN PRESS, LLC, SCOTT S.
FRASER, and NATHAN YEUNG,

                                 Defendants.


           STIPULATED [PROPOSED] PROTECTIVE ORDER REGARDING
                THE DISCLOSURE OF PRIVILEGED INFORMATION

       WHEREAS, on December 2, 2020, the Court entered an Order (DE 145) directing the

parties “to meet and confer about entering into a protective order that outlines a protocol for

dealing with privileged materials, including processes for recovering any privileged material

inadvertently produced and for addressing privilege log challenges”; and

       WHEREAS, Plaintiff Securities and Exchange Commission (“SEC”) and Defendants

Contrarian Press, LLC and Scott S. Fraser, by and through counsel, met and conferred in

accordance with the Court’s December 2, 2020 Order:

       ACCORDINGLY, the parties, through their counsel, hereby agree:

   1. This Order shall be applicable to and govern all deposition transcripts and/or videotapes,

documents produced in response to request for production of documents, answers to

interrogatories, responses to request for admissions, affidavits, declarations and all other

information or material produced, made available for inspection, or otherwise submitted by any

of the parties in this litigation as well as testimony adduced at trial or during any hearing

(collectively, “Information”).

   2. Pursuant to Federal Rule of Evidence 502(d), and to the maximum level of protection
     Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 2 of 6




allowed thereby, a party’s inadvertent disclosure or production of any Information in this

proceeding shall not, for the purposes of this proceeding or any other proceeding in any other

court, constitute a waiver by that party of any privilege or protection applicable to that

Information, including the attorney-client privilege, work product protection, or any other

privilege or protection recognized by law.

   3. Subject to Paragraph 4 below, any party receiving any such inadvertently produced

Information shall, no later than five (5) business days following receipt of a written request (a)

identifying the Information that was inadvertently produced, and (b) specifying the basis for the

right to withhold such Information with the requisite specificity pursuant to Federal Rule of Civil

Procedure 26(b)(5), Local Rule 26.2, and Paragraph 6 below justifying the asserted basis for

privilege or protection (“Clawback Notice”), return the documents or Information to the

producing party or provide written notice to the producing party that they have been destroyed

or, in the case of the SEC, placed in a segregated database inaccessible to the SEC attorneys and

any support staff working on this matter, excluding information technology and litigation support

groups necessary to segregate and maintain the information, who shall have neither direct nor

indirect access to the Information (e.g., they shall not coordinate with others, who do have access

to the database, in order to examine or otherwise leverage the Information). Further, the

receiving party shall delete (or in the case of the SEC, segregate to an inaccessible database) any

version of the Information it maintains. Further, except as provided below in Paragraph 4, the

receiving party shall make no use of the information contained therein. For the avoidance of

doubt, the receiving party must implement the foregoing measures even if the receiving party

disputes the sufficiency and/or correctness of the producing party’s Clawback Notice, subject to

the receiving party’s right to challenge the clawback pursuant to Paragraph 4.




                                                  2
    Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 3 of 6




           a. Clawback Notices pursuant to this Order shall be given by a party no later than

               five (5) calendar days of its actual notice, including the use by either party of the

               Information within a deposition, discovery response (other than the production of

               documents), correspondence, or filing in this matter, or the review of the

               Information following its initial production, that it has inadvertently produced

               Information.

           b. Any analysis, memoranda, or notes which were internally generated based on

               produced Information shall be placed in sealed envelopes on receipt of a

               Clawback Notice, and shall be destroyed in the event that (a) the receiving party

               does not contest that the information is privileged pursuant to Paragraph 4, or (b)

               the Court rules that the information is privileged. Such analyses, memoranda, or

               notes may only be removed from the sealed envelopes and returned to its intended

               purpose in the event that (a) the producing party agrees in writing that the

               information is not privileged or (b) the court rules that the information is not

               privileged.

           c. In the case of a deposition transcript or videotape, the party asserting the

               clawback shall provide, at its cost, for a redacted transcript (in TXT, PDF, and

               linked TextMap formats) and videotape to be delivered to the other party within

               five (5) business days of the Clawback Notice.

   4. The receiving party may contest the privilege assertion by the producing party and shall

give the producing party written notice of such disagreement no later than five (5) business days

following a Clawback Notice pursuant to Paragraph 3. The parties shall meet and confer in good

faith concerning the dispute. No later than ten (10) business days following the meet and confer




                                                 3
     Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 4 of 6




or fifteen (15) business days from the Clawback Notice, whichever is later, the receiving party

may seek an order from the Court compelling production of the material. For purposes of the

meet and confer or the filing of a motion to compel only, the receiving party may retain and use

the Information notwithstanding the provisions of Paragraph 3 provided that (i) the Information

is otherwise segregated and not accessed by the parties except for use during the meet and confer

or motion to compel and (ii) in any motion to compel, the Information is filed under seal or

redacted to prevent the disclosure of the Information.

           a. Pursuant to Federal Rule of Civil Procedure 26, the party asserting the privilege

               bears the burden of establishing the privilege or protection of any challenged

               documents.

           b. The producing party shall file any response to a motion to compel within 10

               calendar days of the filing of a motion. The moving party may reply within 5

               business days to a response.

   5. Disclosure of the Information by the receiving party before the producing party

designates the Information as protected shall not be deemed a violation of this Order.

   6. With respect to the production of documents following the date of this Order, the

producing party shall provide a privilege log describing any responsive documents withheld

pursuant to a claim of privilege providing at least the information under Federal Rule of Civil

Procedure 26(b)(5) and Local Rule 26.2. Such a log may be categorical pursuant to Local Rule

26.2(c).

   7. No later than ten (10) business days following receipt of the privilege log pursuant to

Paragraph 6, the receiving party must provide notice to the producing party of any challenges to

(i) the content and information included in the privilege log and (ii) the substance of the privilege




                                                 4
     Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 5 of 6




asserted. As soon as practicable, the parties shall meet and confer in good faith concerning the

challenges to resolve or narrow such challenges.

           a. If after meeting and conferring in good faith, the producing party produces a

               revised privilege log, the receiving party must provide notice of further challenges

               to the content of the log and substance of the privileges asserted no later than five

               (5) business days following receipt of a revised privilege log. The parties shall

               meet and confer in good faith concerning the challenges to resolve or narrow such

               challenges.

           b. All challenges concerning the privilege logs or substance of the privileges

               asserted are reserved pending completion of the meet and confer process such that

               a single motion is brought that includes all remaining challenges concerning the

               privilege logs or privileges asserted therein.

           c. If after completing the meet and confer process outlined above, the parties are

               unable to resolve the challenges, whether to the content of the privilege log or the

               substance of the privilege asserted, the challenging party may file a motion

               seeking appropriate relief no later than ten (10) business days from the date of the

               last meet and confer.

           d. The producing party shall file any response to a motion to compel within ten (10)

               calendar days of the filing of a motion. The moving party may reply within five

               (5) business days to a response.

   8. No argument or challenge to a privilege claim concerning a particular document,

documents, or Information is waived because a party did not challenge a categorical assertion of

privilege or to the extent that the privilege log does not accurately describe the document(s) or




                                                  5
     Case 1:16-cv-06964-VSB-DCF Document 146-1 Filed 12/22/20 Page 6 of 6




Information withheld or the basis for the privilege.

    9. The parties may, without further leave from the Court, agree to time extensions deviating

from this Order.

    10. Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents or other information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

Dated: December 21, 2020

SECURITIES AND EXCHANGE                       VEDDER PRICE
COMMISSION
                                              By: ___/s/ Michael J. Quinn______________
By: __/s/ Victor Suthammanont______                   Michael J. Quinn
         Victor Suthammanont
                                              1925 Century Park East, Suite 1900
200 Vesey Street, Suite 400                   Los Angeles, CA 90067
New York, NY 10281                            (424) 204-7734
(212) 336-5674 (Suthammanont)                 mquinn@vedderprice.com
suthammanontv@sec.gov
                                              K&L GATES LLP
Attorneys for Plaintiff Securities and
Exchange Commission                           By: ___/s/ Kevin Asfour___________________
                                                      Kevin Asfour

                                              10100 Santa Monica Blvd, 8th Floor
                                              Los Angeles, CA 90067
                                              (310) 552-5016
                                              kevin.asfour@klgates.com

                                              Attorneys for Defendants Contrarian Press, LLC
                                              and Scott S. Fraser
SO ORDERED.

Dated:
New York, New York                            _________________________________________
                                              Hon. Debra Freeman
                                              United States Magistrate Judge




                                                 6
